UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6525



In Re: FREDERICK ANTHONY CARGILL,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (CR-94-300)


Submitted:   May 25, 1999                 Decided:   June 25, 1999


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederick Anthony Cargill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Frederick Cargill has filed a petition for writ of mandamus

seeking to compel the district court to act on his motion for

return of personal property pursuant to Fed. R. Crim. P. 41(e).

Cargill stated in his petition that the Government contends the

property in question was introduced as evidence at trial and should

be held pending resolution of his appeal to this court.          On appeal,

we vacated the district court’s denial of Cargill’s motion for a

new trial and remanded for reconsideration.         See United States v.

Cargill, Nos. 95-5740, 97-4434, 1998 WL 39394 (4th Cir. Feb. 2,

1998) (unpublished).     The district court held a hearing to recon-

sider Cargill’s motion for a new trial in June 1998, and Cargill

has filed two additional motions since then.        We therefore find no

undue delay in the district court.

      Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).     Finding that Cargill’s right to relief is not clear

and indisputable, we deny Cargill’s motion to proceed in forma pau-

peris and deny his petition for mandamus relief.*        See Allied Chem.

Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980) (citation omitted).

We   dispense   with   oral   argument   because   the   facts   and   legal




      *
       We decline to address Cargill’s argument that the PLRA does
not apply to this action.


                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3